NOTE: This order is 110nprecedential.
United States Cout1 of AppeaIs
for the FederaI Circuit
OUTSIDE THE BOX INNOVATIONS, LLC (DOING
BUsINEss As UN10N RICH USA),
Plaintiff/ C'ounterclaim Defen,dcmt-Cr0ss Appellant,
AND
BONAKA LIMITED, BONAKA PLASTIC
MANUFACTURING CO., LTD., AND
UNION RICH PLASTIC FACTORY, LTD.,
C'ou,nterclaim Defendants-Appellees,
AND
CHRISTOPHER URE, MATT VVILLIAMS, TERRY
KINSKEY AND LYNN MARTINEAU,
C0unterclaim Defendants,
V.
TRAVEL CADDY, INC.,
Defenclant/ C0unterclaiman,t-Appellant,
AND
RO0STER PRODUCTS (D01NG BUsINEss As THE
R00sTER GROUP),
Defendant/ C'ounterclaimant.
¢
2009-1171, -1558

OUTSIDE THE BOX V. TRAVEL CADDY 2
Appea1s from the United States District C0urt for the
Northern Dietrict of Georgia in case no. 1:05-CV-2482,
Seni0r Judge Orinda D. Evans.
ON MOTION
ORDER
In its reply in support of a motion to file an extended
brief, Trave1 Caddy, Inc. moves to withdraw its motion to
file an extended brief
Up0n consideration thereof
IT ls ORDERED THAT:
The motion is withdrawn. -
FOR THE COURT
0CT 22 2010
lsi J an Horba1§;
Date J an Horba1y
Clerk
ccc J. Rodman Stee1e, Jr., Esq.
Timothy P. Ma1oney, Esq.
S20
FI LED
U.S. COURT OF APPEALS FOR
THE FEDERAL CFRCU|T
0CT 22 2010
_ .|AN HORBAL¥
CLERK